Citation Nr: 1029795	
Decision Date: 08/10/10    Archive Date: 08/24/10

DOCKET NO.  08-11 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for coronary artery disease 
(CAD), to include as secondary to service-connected asbestosis 
with severe lung disease.

2.  Entitlement to service connection for residuals of pneumonia, 
to include as secondary to service-connected asbestosis with 
severe lung disease.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from August 1958 to August 
1962.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a July 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, 
which, in pertinent part, denied the current appellate claims.

The Veteran provided testimony at a hearing at the RO before the 
undersigned in June 2010.  A transcript of this hearing has been 
associated with the Veteran's VA claims folder.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

As an additional matter, the Board notes the Veteran also 
perfected an appeal on the issue of entitlement to service 
connection for asthma, to include as secondary to service-
connected asbestosis with severe lung disease.  However, he 
withdrew his appeal as to that issue at the June 2010 hearing.  
See 38 C.F.R. § 20.204 (2009).


FINDINGS OF FACT

1.  All reasonable notification and development necessary for the 
disposition of the instant case have been completed.

2.  Service connection is in effect for asbestosis with severe 
restrictive lung disease, evaluated as 100 percent disabling, 
effective from March 2006.

3.  The preponderance of the competent medical and other evidence 
of record is against a finding that the Veteran's CAD was 
incurred in or otherwise the result of active service, and is not 
secondary to service-connected asbestosis with severe lung 
disease.

4.  The Veteran's service-connected asbestosis with severe 
restrictive lung disease includes all of his current respiratory 
impairment that is contemplated in the presently assigned 100 
percent rating; and service connection is thus precluded for 
pneumonia.


CONCLUSIONS OF LAW

1.  CAD was not incurred in or aggravated by the Veteran's active 
service, nor is it secondary to a service-connected disability.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 3.303, 3.310 (2009).

2.  Service connection is not warranted for residuals of 
pneumonia, to include as secondary to service-connected 
asbestosis with severe lung disease.  38 U.S.C.A. §§ 1131, 5103, 
5103A, 5107; 38 C.F.R. §§ 3.159, 3.303, 3.310, 4.14, 4.25, 4.96 
(2009); Sabonis v. Brown, 6 Vet. App. 426 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duty to Notify and Assist

The Board notes at the outset that, in accord with the Veterans 
Claims Assistance Act of 2000 (VCAA), VA has an obligation to 
notify claimants what information or evidence is needed in order 
to substantiate a claim, as well as a duty to assist claimants by 
making reasonable efforts to get the evidence needed.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

Initially, the Board notes that for the reasons stated below the 
Veteran's pneumonia claim must be denied as a matter of law.  In 
VAOPGCPREC 5-2004 (July 23, 2004) VA's Office of General Counsel 
held that the VCAA does not require either notice or assistance 
when the claim cannot be substantiated under the law or based on 
the application of the law to undisputed facts.  Similarly, the 
United States Court of Appeals for Veterans Claims (Court) has 
held that the VCAA is not applicable to matters in which the law, 
and not the evidence, is dispositive.  See Mason v. Principi, 16 
Vet. App. 129, 132 (2002).

With respect to the Veteran's claim for service connection for 
CAD, the Board notes the Court has held that adequate notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original jurisdiction 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  In this case, the Veteran was sent 
pre-adjudication notice via a letter dated in May 2006, which is 
clearly prior to the July 2006 rating decision that is the 
subject of this appeal.  In pertinent part, this letter informed 
the Veteran of what was necessary to substantiate his current 
appellate claim, what information and evidence he must submit, 
what information and evidence will be obtained by VA, and the 
need for the Veteran to advise VA of or to submit any evidence in 
his possession that was relevant to the case.  As such, this 
correspondence fully complied with the notice requirements of 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), as well as the Court's 
holding in Quartuccio, supra.  Moreover, the May 2006 letter 
included information regarding disability rating(s) and effective 
date(s) as mandated by the holding in Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

(The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.   See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).   The 
amendments apply to applications for benefits pending before VA 
on, or filed after, May 30, 2008.   The amendments, among other 
things, removed the notice provision requiring VA to request the 
veteran to provide any evidence in the veteran's possession that 
pertains to the claim.   See 38 C.F.R. § 3.159(b)(1).)

All the law requires is that the duty to notify is satisfied and 
that claimants are given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  
In view of the foregoing, the Board finds that the Veteran was 
notified and aware of the evidence needed to substantiate his 
claims and the avenues through which he might obtain such 
evidence, and of the allocation of responsibilities between 
himself and VA in obtaining such evidence.  Accordingly, there is 
no further duty to notify.

In addition, the Board finds that the duty to assist a claimant 
in the development of his or her case has been satisfied.  The 
Veteran's service treatment records are on file, as are various 
post-service medical records.  Further, the Veteran had the 
opportunity to present evidence and argument in support of his 
claims, to include at the June 2010 Board hearing before the 
undersigned.  The record was held open for 60 days to afford him 
the opportunity to submit new medical evidence in the form of a 
June 30, 2010 VA outpatient cardiology evaluation.  This record 
was incorporated into the file in July 2010.  As the Veteran 
expressly requested at his hearing that the Board review his 
information without delay, he essentially waived initial RO 
review of the new evidence.  Nothing indicates the Veteran has 
identified the existence of any relevant evidence that has not 
been obtained or requested.  

Moreover, the Veteran was accorded VA medical examinations 
regarding this case in June 2006 and January 2008, which include 
opinions that addressed the etiology of the current CAD and 
whether it is secondary to the service-connected asbestosis.  As 
these opinions were based upon both a medical evaluation of the 
Veteran, and an accurate understanding of his medical history 
based upon review of his VA claims folder, the Board finds they 
are supported by an adequate foundation.  No inaccuracies or 
prejudice has been demonstrated with respect to these 
examinations.  Accordingly, the Board finds that these 
examinations are adequate for resolution of this case.  
Consequently, the Board finds that the duty to assist the Veteran 
has been satisfied in this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence submitted 
by the appellant or on his behalf.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  Rather, the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, on the 
claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) 
(noting that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it finds to 
be persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the benefit of the doubt shall be given to the claimant.  
38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding 
service origin, such doubt will be resolved in the favor of the 
claimant.  Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which does 
not satisfactorily prove or disprove the claim.  38 C.F.R. § 
3.102.  The question is whether the evidence supports the claim 
or is in relative equipoise, with the claimant prevailing in 
either event, or whether a fair preponderance of the evidence is 
against the claim, in which event the claim must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

II.	Factual Background and Legal Analysis

General legal criteria

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested during 
service either has not been established or might reasonably be 
questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that 
service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Secondary service connection may be granted for a disability that 
is proximately due to, or the result of, a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  With regard to the 
matter of establishing service connection for a disability on a 
secondary basis, the United States Court of Appeals for Veterans 
Claims (Court) has held that there must be evidence sufficent to 
show that a current disability exists and that the current 
disability was either caused or aggravated by a service-connected 
disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en 
banc).  Additionally, when aggravation of a non-service-connected 
disability is proximately due to or the result of a service-
connected condition, such disability shall be compensated for the 
degree of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation.  Id.; see 
also 38 C.F.R. § 3.310(b).  With regard to a claim for secondary 
service connection, the record must contain competent evidence 
that the secondary disability was caused by the service-connected 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); 
Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

"[I]n order to establish service connection or service-connected 
aggravation for a present disability the veteran must show: (1) 
the existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease or 
injury incurred or aggravated during service."  Shedden v. 
Principi, 381 F. 3d 1163, 1166-67 (Fed. Cir 2004).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent evidence to the effect 
that the claim is plausible.  Lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

A.	CAD

Initially, the Board notes that there is no indication of CAD, or 
any other heart problems, in the Veteran's service treatment 
records.  For example, his heart was clinically evaluated as 
normal on his August 1962 release from active duty examination.  
Moreover, the first competent medical evidence of any such 
disability is many years (nearly 40 years) after the Veteran's 
separation from service.  

The Court has indicated that the normal medical findings at the 
time of separation from service, as well as the absence of any 
medical records of a diagnosis or treatment for many years after 
service is probative evidence against the claim.  See Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it 
found that veteran failed to account for the lengthy time period 
after service for which there was no clinical documentation of 
low back condition); see also Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000) (A prolonged period without medical 
complaint can be considered, along with other factors concerning 
a claimant's health and medical treatment during and after 
military service, as evidence of whether an injury or a disease 
was incurred in service which resulted in any chronic or 
persistent disability.).  Moreover, as the disability was first 
diagnosed years after service, a grant of service connection is 
not warranted for a chronic disability pursuant to the 
presumptive provisions of 38 C.F.R. §§ 3.307 and 3.309(a).

The Board notes that, in his oral and written statements, the 
Veteran essentially contends that his CAD is secondary to his 
service-connected asbestosis with severe lung disease.  A March 
2005 rating decision granted service connection for asbestosis, 
now characterized as asbestosis with severe restrictive lung 
disease, and evaluated as 100 percent disabling since March 2006.  
As such, the Board must address both whether the CAD is due to 
in-service asbestos exposure and/or whether it is secondary to 
his service-connected asbestosis disability.

For claims of service connection for asbestosis or other 
asbestos-related diseases, VA has issued a circular on asbestos-
related diseases.  This circular, DVB Circular 21-88- 8, 
Asbestos-Related Diseases (May 11, 1988) (DVB Circular), provides 
guidelines for considering compensation claims based on exposure 
to asbestos.  The information and instructions from the DVB 
Circular were included in a VA Adjudication Procedure Manual, 
M21-1 (M21- 1), Part VI, para. 7.68 (Sept. 21, 1992).  
Subsequently, the M2-1 provisions regarding asbestos exposure 
were amended.  The new M21-1 guidelines were set forth at M21-1, 
Part VI, para. 7.21 (Oct. 3, 1997).  The guidelines provide, in 
part, that the clinical diagnosis of asbestosis requires a 
history of exposure and radiographic evidence of parenchymal 
disease; that VA is to develop any evidence of asbestos exposure 
before, during and after service; and that a determination must 
be made as to whether there is a relationship between asbestos 
exposure and the claimed disease, keeping in mind the latency 
period and exposure information.  See Ashford v. Brown, 10 Vet. 
App. 120 (1997); McGinty v. Brown, 4 Vet. App. 428 (1993).

The applicable section of Manual M21-1 also notes that some of 
the major occupations involving exposure to asbestos include 
mining, milling, work in shipyards, carpentry and construction, 
manufacture and servicing of friction products such as clutch 
facings and brake linings, manufacture and installation of 
roofing and flooring materials, asbestos cement and pipe 
products, military equipment, etc.  High exposure to respirable 
asbestos and a high prevalence of disease have been noted in 
insulation and shipyard workers, and this is significant 
considering that, during World War II, U.S. Navy veterans were 
exposed to chrysotile, amosite, and crocidolite that were used 
extensively in military ship construction.  Furthermore, it was 
revealed that many of these shipyard workers had only recently 
come to medical attention because the latent period for asbestos-
related diseases varies from 10 to 45 or more years between first 
exposure and development of disease.  Also of significance is 
that the exposure to asbestos may be brief (as little as a month 
or two) or indirect (bystander disease).  See Department of 
Veterans Affairs, Veteran's Benefits Administration, Manual M21-
1, Part 6, Chapter 7, Subchapter IV, § 7.21 b.

In Dyment v. West, 13 Vet. App. 141, 145 (1999), the Court found 
that provisions in former paragraph 7.68 (predecessor to 
paragraph 7.21) of VBA Manual M21-1, Part VI, did not create a 
presumption of exposure to asbestos.  Medical nexus evidence is 
required in claims for asbestos related disease related to 
alleged asbestos exposure in service.  VAOPGCPREC 4-00.

In short, with respect to claims involving asbestos exposure, VA 
must determine whether or not military records demonstrate 
evidence of asbestos exposure during service, develop whether or 
not there was pre-service and/or post-service occupational or 
other asbestos exposure, and determine whether there is a 
relationship between asbestos exposure and the claimed disease.  
See M21-1, Part VI, 7.21; DVB Circular 21- 88-8, Asbestos-Related 
Diseases (May 11, 1988).  Thus, VA must analyze the veteran's 
claim of entitlement to service connection for asbestosis under 
these administrative protocols using the following criteria.  
Ennis v. Brown, 4 Vet. App. 523, 527 (1993).  As noted, the 
latency period for asbestos-related diseases varies from 10 to 45 
or more years between first exposure and development of disease.  
M21-1, Part VI, 7.21(b)(2), p. 7-IV- 3 (January 31, 1997).  An 
asbestos-related disease can develop from brief exposure to 
asbestos.  Id.

M21-1, Part VI, para. 7.21 contains guidelines for the 
development of asbestos exposure cases.  Part (a) in essence 
acknowledges that inhalation of asbestos fibers can result in 
fibrosis and tumors, and produce pleural effusions and fibrosis, 
pleural plaques, mesotheliomas of the pleura and peritoneum, and 
cancer of the lung, gastrointestinal tract, larynx, pharynx and 
urogenital system (except the prostate), with the most common 
resulting disease being interstitial pulmonary fibrosis 
(asbestosis).  Also noted is the increased risk of bronchial 
cancer in individuals who smoke cigarettes and have had prior 
asbestos exposure.  M21-1, Part VI, para. 7.21(b) pertains to 
occupational exposure, and acknowledges that high exposure to 
asbestos and a high prevalence of disease have been noted in 
insulation and shipyard workers.  Noted is that the latent period 
varies from 10 to 45 or more years between first exposure and 
development of disease.  Also of significance is that the 
exposure to asbestos may be brief (as little as a month or two) 
or indirect (bystander disease).  M21-1, Part VI, para. 7.21(c) 
provides that the clinical diagnosis of asbestosis requires a 
history of exposure and radiographic evidence of parenchymal lung 
disease.  M21-1, Part VI, para. 7.21(d) provides that VA must 
determine whether military records demonstrate evidence of 
asbestos exposure in service; whether there is pre-service and/or 
post-service evidence of occupational or other asbestos exposure; 
and then make a determination as to the relationship between 
asbestos exposure and the claimed diseases, keeping in mind the 
latency and exposure information pertinent to the veteran.

As noted above, under section 3.310(a) of VA regulations, service 
connection may be established on a secondary basis for a 
disability which is proximately due to or the result of service-
connected disease or injury.  38 C.F.R. § 3.310(a).  Allen v. 
Brown, 7 Vet. App. at 448.  Where a service-connected disability 
aggravates a nonservice-connected condition, a veteran may be 
compensated for the degree of disability (but only that degree) 
over and above the degree of disability existing prior to the 
aggravation.  Id.  Temporary or intermittent flare-ups of 
symptoms of a condition, alone, do not constitute sufficient 
evidence aggravation unless the underlying condition worsened.  
Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

The Board observes that the heart is an internal organ, not 
subject to lay observation.  As such, competent medical testing 
is required for evaluation of such a disability.  Therefore, 
competent medical evidence is required for resolution of this 
appeal, and it is not the type of case contemplated by the 
holding of Jandreau, supra.

In this case, the Board notes that, both the June 2006 and 
January 2008 VA medical examinations included competent medical 
opinions against finding that the Veteran's CAD was due to his 
in-service asbestos exposure or secondary to his service-
connected asbestosis.  For example, the June 2006 VA examiner 
stated, in pertinent part, that CAD was not secondary to 
asbestosis; and that the CAD was less likely as not (less than 
50/50 probability) caused by or a result of asbestos exposure 
during military service.  

The more recent January 2008 VA examiner noted, in part, that 
asbestosis was not a commonly recognized cause of CAD; that 
tobacco use could lead to chronic obstructive pulmonary disease 
(COPD) and myocardial infarction; nicotine was commonly 
recognized as promoting atherosclerosis; other pathologies from 
the which the Veteran suffered were known to lead to CAD - 
specifically, his non-service-connected organic sleep apnea and 
hypercholesterolemia; and that obesity and deconditioning may 
also play a role in the atherosclerosis.  In view of the 
foregoing, this VA examiner opined that it was less likely than 
not that the Veteran's CAD was caused by or the result of his 
service-connected asbestosis.  

Additionally, during his 2010 Board hearing, the Veteran also 
asserted that he suffered from congestive heart failure (CHF) due 
to his service-connected asbestosis.  However, the January 2008 
VA examiner expressly opined that it was less likely than not 
that the Veteran had CHF.  Moreover, according to a June 30, 2010 
VA outpatient cardiology consultation record, that medical 
specialist concluded that the Veteran's "BNP is not suggestive 
of CHF being responsible for his symtoms".  The Veteran's 
complaints of dyspnea were thought most likely related to 
intrinsic restrictive/obstructive lung diease.

The Board has already determined that the June 2006 and January 
2008 VA examinations are supported by an adequate foundation, and 
are adequate for resolution of this case.  No competent medical 
evidence is of record which refutes the opinions detailed in 
these VA examinations.  Accordingly, the Board finds that the 
preponderance of the competent medical and other evidence of 
record is against a finding that the Veteran's CAD is due to 
either his in-service asbestos exposure or is secondary to his 
service-connected asbestosis.

The Board further finds that there is no other evidence of record 
which otherwise links the Veteran's CAD to his active service.  
Consequently, the benefit sought on appeal must be denied.

While the Veteran maintains that he has CAD related to his 
service-connected asbestosis disability, as a lay person he has 
not been shown to be capable of making medical conclusions, thus, 
his statements regarding diagnosis and causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  
A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 
186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 
(1998).  While the Veteran is competent to report what comes to 
him through his senses, he does not have medical expertise. See 
Layno v. Brown, 6 Vet. App. 465 (1994).  And although the Veteran 
is competent in certain situations to provide a diagnosis of a 
simple condition such as a broken leg or varicose veins, he is 
not competent to provide evidence as to more complex medical 
questions, as is the case here.  See Woehlaert v. Nicholson, 21 
Vet. App. 456 (2007).

The evidence in this case is not so evenly balanced as to allow 
application of the benefit-of-the-doubt rule as required by law 
and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  
The preponderance of the objective and probative medical evidence 
of record is against the Veteran's claim for service connection 
for CAD, including as due to his service-connected asbestosis, 
and his claim must be denied.

B. Pneumonia

The Board acknowledges that the Veteran was treated for 
pneumonia, including in 2006, and he contends that this occurred 
as a result of his service-connected asbestosis with severe lung 
disease.  Nevertheless, the Board must deny this claim.

First, the Board notes that there is simply no probative medical 
or other evidence of record to support this claim, other than the 
Veteran's assertions.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 
3.310.  See Espiritu; Layno;Routen; supra.

Second, the Board notes that the Veteran's pneumonia and service-
connected asbestosis are conditions commonly manifested by 
respiratory impairment.  However, except as otherwise provided in 
the rating schedule, all disabilities, including those arising 
from a single disease entity, are to be rated separately, and 
then all ratings are to be combined pursuant to 38 C.F.R. § 4.25.  
Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  The Court has 
interpreted 38 U.S.C.A. § 1155 as implicitly containing the 
concept that the rating schedule may not be employed as a vehicle 
for compensating a claimant twice (or more) for the same 
symptomatology; such a result would overcompensate the claimant 
for the actual impairment of his earning capacity and would 
constitute pyramiding of disabilities, which is cautioned against 
in 38 C.F.R. § 4.14.  In Esteban, the Court found that the 
critical element was that none of the symptomatology for any of 
the conditions was duplicative of or overlapping with the 
symptomatology of the other conditions.  Here, all of the 
Veteran's current respiratory impairment has been contemplated in 
evaluating his service-connected asbestosis that is rated under 
Diagnostic Code 6833, and assigned a 100 percent rating since 
2006.  Therefore, a grant of service connection for pneumonia 
would appear to be in violation of this prohibition against 
pyramiding.  

The Board further notes that the provisions of 38 C.F.R. 
§ 4.96(a) provides that ratings under Diagnostic Codes 6600 
through 6817, and 6822 through 6847 will not be combined with 
each other.  Where there is lung or pleural involvement, ratings 
under Diagnostic Codes 6819 and 6820 will not be combined with 
each other or with Diagnostic Codes 6600 through 6817 or 6822 
through 6847.  A single rating will be assigned under the 
diagnostic code which reflects the predominant disability with 
elevation to the next higher evaluation where the severity of the 
overall disability warrants such elevation.  Id.  Thus, here, the 
record indicates these provisions would preclude a separate 
rating for pneumonia apart from the currently service-connected 
asbestosis, as it is already evaluated as 100 percent disabling; 
i.e., it would not result in a higher rating.

In view of the foregoing, the Board finds that the Veteran's 
claim of service connection for residuals of pneumonia, to 
include as secondary to service-connected asbestosis with severe 
lung disease, must be denied.  See e.g., Sabonis v. Brown, 6 Vet. 
App. 426 (1994) (when the law and not the evidence is 
dispositive, a claim for entitlement to VA benefits should be 
denied or the appeal to the Board terminated because of the 
absence of legal merit or the lack of entitlement under the law).











ORDER

Service connection for CAD, to include as secondary to service-
connected asbestosis with severe lung disease, is denied.

Service connection for residuals of pneumonia, to include as 
secondary to service-connected asbestosis with severe lung 
disease, is denied.



____________________________________________
D. J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


